DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, first full paragraph, filed July 28, 2021, with respect to the rejections of claims 13-19 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of WO Publ. No. 88/06474 to Neumeier.

Potential Allowable Subject Matter
As discussed during the interview on September 13, 2021, the application would be allowable if the following amendments are made:

1.  (Currently Amended)  A lighting device for use with an inflatable product, the lighting device comprising: 
a plug defining an opening; 
a cap configured to be received within the opening of the plug and configured to removably couple to the plug, the cap defining at least one opening; 
a base configured to removably couple to the plug opposite of the cap, forming a chamber therein; 

a light protruding through the at least one opening of the cap, the light operatively coupled to the circuit board,
wherein the cap is substantially flat.

7.  (Currently Amended)  The lighting device of claim 1, further comprising a plurality of additional lights.

11.  (Currently Amended)  The lighting device of claim 1, 
wherein the plug and the base are comprised of a, and
wherein the plug and the base are capable of being lifted by a balloon inflated with helium.

13.  (Currently Amended)  A lighting device for use with an inflatable product, the lighting device comprising: 
a plug defining an opening and comprising a base portion and a body portion extending from the base portion, wherein a portion of the body portion adjacent to the base portion is recessed; 
a cap configured to be received within the opening of the plug, the cap defining at least one opening; 
a base configured to removably couple to the base portion of the plug, forming a chamber therein; 
a circuit board disposed within the chamber; and 
,
wherein the cap is substantially flat.

20.  (Cancelled).

23.  (New)  A lighting device for use with an inflatable product, the lighting device comprising: 
a plug defining an opening; 
a cap configured to be received within the opening of the plug and configured to removably couple to the plug, the cap defining a plurality of openings; 
a base configured to removably couple to the plug opposite of the cap, forming a chamber therein; 
a circuit board disposed within the chamber; and 
a plurality of lights protruding through the plurality of openings of the cap, respectively, the plurality of lights operatively coupled to the circuit board.

The closest found art are WO Publ. No. 88/06474 to Neumeier (see FIG. 1 and page 2, last full paragraph of the translation, discloses a cap (15) in the form of a reflector that received in the opening of the plug (7).  There is no reason to make the reflector substantially flat or to have a plurality of openings with lights protruding therethrough), U.S. Patent No. 7,147,536 to Hartelius (see FIGS. 1, 3, and 9, discloses a cap (11) which fits over an opening in the plug (16).  There is no reason for the cap to 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is indefinite because it recites “further comprising a plurality of lights”.  However, parent claim 1 recites “at least one light”.  It is unclear how the “plurality of lights” of claim 7 relate to the “at least one light” of claim 1.  For example, are the “plurality of lights” of claim 7 a part of the “at least one light” of claim 1 (which would require only 2 total lights) or required in addition to the “at least one light” of claim 1 (which would require a total of 3 lights).
lightweight polymer”.  The term "lightweight" is a relative term which renders the claim indefinite.  The term "lightweight" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Additionally, the addition of the polymer “capable of being lifted by a balloon inflated with helium” does not provide a standard for ascertaining what is meant by “lightweight” since a big enough balloon would be able to lift any amount of weight.
In order to expedite prosecution, it is noted that the above proposed amendments to claims 7 and 11 would overcome these rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 10-13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,204,740 to Petell (hereinafter Petell) in view of U.S. Appl. No. 2002/0089843 to Lou (hereinafter Lou) and WO Publ. No. 88/06474 to Neumeier (hereinafter Neumeier).
Regarding claim 1, Petell discloses a lighting device for use with an inflatable product, the lighting device comprising: a plug (including 14, 40, and 42) (see FIG. 1); a base (26) coupled to the plug (including 14, 40, and 42), forming a chamber therein (see FIGS. 1 and 3 and col. 5, lines 34-43, the chamber is where the power source and circuitry are stored); a circuit board (30) disposed within the chamber (see FIGS. 1 and 3 and col. 5, lines 34-43); and a light (12), the light (12) operatively coupled to the circuit board (30) (see FIG. 1 and col. 3, lines 50-58, interconnections (18) perform the coupling).
Petell may not explicitly disclose that the base is configured to removably couple to the base portion of the plug.  However, Lou discloses that the base (3) is configured to removably couple to the base portion (13) of the plug (2) (see FIG. 1 and paragraph 
Petell in view of Lou may not explicitly disclose a cap configured to removably couple to the plug, the cap defining at least one opening, that the base is opposite to the cap, and that the light protrudes through the at least one opening.  However, Neumeier discloses a cap (15) configured to removably couple to the plug (7) (see FIG. 1, page 3, second full paragraph, and page 3, fifth full paragraph, discloses that the cap (reflector) is “clamped or latched” in the open housing end), the cap (15) defining at least one opening (in which 13 is attached) (see FIG. 1 and the fifth full paragraph on page 3), that the base (bottom end of 7) is opposite to the cap (15), and that the light (14) protrudes through the at least one opening (in which 13 is attached) (see FIG. 1).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated the cap of Neumeier into the device of Petell in view of Lou in order to better direct the light in the direction desired (see Neumeier, FIG. 1 and page 3, fifth full paragraph, it is noted that this is what reflectors do).
Regarding claim 5, Petell discloses that the plug (including 14, 40, and 42) defines a passageway (inside 14) configured to carry wiring (18) for operatively coupling the at least one light (12) to the circuit board (30) (see FIG. 1 and col. 3, lines 50-58).

Regarding claim 10, Petell discloses that a portion (40) of the body portion (14 and 40) of the plug (including 14, 40, and 42) adjacent to the base portion (42) of the plug (including 14, 40, and 42) is recessed to form a lip (see FIG. 1).
Regarding claim 11, as best understood, Petell discloses that the plug (including 14, 40, and 42) and the base (26) are comprised of a lightweight polymer capable of being lifted by a balloon inflated with helium (see col. 4, lines 4-21 and 46-61, discloses lightweight, then-walled plastic.  It is also noted a balloon of sufficient size can pick up any weight).
Regarding claim 12, Lou discloses that a press-fit coupled configuration (see paragraph [0024], discloses snap-fit caps which are a type of press-fit coupling).  While the coupling of the cap (12) of Lou is very similar to the coupling of the base (3) and plug (2) (see FIG. 1, both show a screw-thread coupling), Petell in view of Lou may not explicitly disclose that the base and the plug are configured to form a press-fit coupled configuration.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have made the connection between the base and the plug of Petell in view of Lou a press-fit coupling because Lou discloses that press-fit couplings are equivalent to the screw-thread coupling disclosed by Lou (see Lou, paragraph [0024] and MPEP 2144.06).
Regarding claim 13, Petell discloses a lighting device for use with an inflatable product, the lighting device comprising: a plug (including 14, 40, and 42) defining an opening (at the top end of 14) and comprising a base portion (42) and a body portion 
Petell may not explicitly disclose that the base is configured to removably couple to the base portion of the plug.  However, Lou discloses that the base (3) is configured to removably couple to the base portion (13) of the plug (2) (see FIG. 1 and paragraph [0021], discloses that “the hand-held device may be separated at the junction near the end of the battery compartment”).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have made the base of Petell removably coupled to the base portion of the plug, as disclosed by Lou, in order to repair the electrical connection (see Lou, paragraph [0021]).
Petell in view of Lou may not explicitly disclose a cap configured to be received within the opening of the plug, the cap defining at least one opening; and the at least one light protruding through the at least one opening of the cap.  However, Neumeier discloses a cap (15) configured to be received within the opening (at 23) of the plug (7) (see FIG. 1, page 3, second full paragraph, and page 3, fifth full paragraph, discloses that the cap (reflector) is “clamped or latched” in the open housing end), the cap (15) 
Regarding claim 18, Petell discloses that the circuit board (30) includes a switch (38) to selectively place the circuit board (30) in operation (see FIG. 1 and col. 5, lines 34-43).
Regarding claim 19, Petell discloses that the plug (including 14, 40, and 42) defines a passageway (inside 14) configured to carry wiring (18) for operatively coupling the at least one light (12) to the circuit board (30) (see FIG. 1 and col. 3, lines 50-58).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,204,740 to Petell (hereinafter Petell) in view of U.S. Appl. No. 2002/0089843 to Lou (hereinafter Lou) and WO Publ. No. 88/06474 to Neumeier (hereinafter Neumeier), as applied to claims 1, 5, 6, 10-13, 18, and 19, and further in view of U.S. Publ. No. 2011/0128729 to Ng (hereinafter Ng).
As best understood, Petell in view of Lou and Neumeier may not explicitly disclose a plurality of lights.  However, Ng discloses a single light bulb (600) with a plurality of lights (LED elements) (see FIG. 9A and paragraph [0046]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of .

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,204,740 to Petell (hereinafter Petell) in view of U.S. Appl. No. 2002/0089843 to Lou (hereinafter Lou) and WO Publ. No. 88/06474 to Neumeier (hereinafter Neumeier), as applied to claims 1, 5, 6, 10-13, 18, and 19, and further in view of U.S. Patent No. 6,106,135 to Zingale et al. (hereinafter Zingale).
Regarding claim 8, Petell discloses a circuit board (30) (see FIG. 3).  Petell in view of Lou and Neumeier may not explicitly disclose an audio input configured to generate an electrical output based on an external audio source.  However, Zingale discloses an audio input (M) configured to generate an electrical output based on an external audio source (see FIG. 3 and col. 5, lines 46-55).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated audio input of Zingale into the device of Petell in view of Lou and Neumeier in order to provide a pleasing function for the user (see Zingale, col. 5, lines 41-45).
Regarding claim 9, Petell in view of Lou, Neumeier, and Zingale discloses that the circuit board (30 of Petell) illuminates the at least one light (12 of Petell) based on the electrical output from the audio input (M of Zingale) (see Zingale, col. 5, lines 41-45).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,204,740 to Petell (hereinafter Petell) in view of U.S. Appl. No. 2002/0089843 to Lou (hereinafter Lou) and WO Publ. No. 88/06474 to Neumeier (hereinafter Neumeier), as applied to claims 1, 5, 6, 10-13, 18, and 19, and further in view of U.S. Publ. No. 2021/0095842 to Kasper et al. (hereinafter Kasper).
Lou as modified discloses that a snap-fit coupling between the base (3) and the base portion (13) of the plug (2) (see FIG. 1 and paragraph [0024]).  Petell in view of Lou and Neumeier may not explicitly disclose that the snap-fit coupling comprises a plurality of apertures configured to receive a corresponding plurality of tabs.  However, Kasper discloses that the snap-fit coupling comprises a plurality of apertures (66) configured to receive a corresponding plurality of tabs (64) (see FIG. 3 and paragraph [0073]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have incorporated the apertures and tabs of Kasper into the device of Petell in view of Lou and Neumeier in order to make a secure connections.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,204,740 to Petell (hereinafter Petell) in view of U.S. Appl. No. 2002/0089843 to Lou (hereinafter Lou) and WO Publ. No. 88/06474 to Neumeier (hereinafter Neumeier), as applied to claims 1, 5, 6, 10-13, 18, and 19, and further in view of U.S. Patent No. 6,106,135 to Zingale et al. (hereinafter Zingale).
Regarding claim 15, Petell discloses a circuit board (30) (see FIG. 3).  Petell in view of Lou and Neumeier may not explicitly disclose an audio input configured to 
Regarding claim 16, Petell in view of Lou, Neumeier, and Zingale discloses that the circuit board (30 of Petell) illuminates the at least one light (12 of Petell) based on the electrical output from the audio input (M of Zingale) (see Zingale, col. 5, lines 41-45).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,204,740 to Petell (hereinafter Petell) in view of U.S. Appl. No. 2002/0089843 to Lou (hereinafter Lou), WO Publ. No. 88/06474 to Neumeier (hereinafter Neumeier), and U.S. Patent No. 6,106,135 to Zingale et al. (hereinafter Zingale), as applied to claims 15 and 16, and further in view of U.S. Publ. No. 2007/0189562 to Chiu (hereinafter Chiu).
Zingale does not disclose any specifics regarding the base, and therefore Petell in view of Lou, Neumeier, and Zingale may not explicitly disclose that the base defines an opening near the audio input of the circuit board to facilitate passage of the external audio source to the audio input.  However, Chiu discloses that the base (11) defines an opening (202) near the audio input (20) of the circuit board (10) to facilitate passage of the external audio source to the audio input (20) (see FIGS. 1 and 2A and paragraphs .

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,204,740 to Petell (hereinafter Petell) in view of U.S. Appl. No. 2002/0089843 to Lou (hereinafter Lou) and WO Publ. No. 88/06474 to Neumeier (hereinafter Neumeier), as applied to claims 1, 5, 6, 10-13, 18, and 19, and further in view of U.S. Publ. No. 2005/0054262 to Ma (hereinafter Ma).
Regarding claims 21 and 22, Petell in view of Lou and Neumeier may not explicitly disclose that the plug is a truncated cone.  However, Ma discloses that the plug (1) is a truncated cone (see FIG. 1C).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present application to have made the plug of Petell in view of Lou and Neumeier a truncated cone, as disclosed by Ma in order to make it easier to slide the balloon over the plug since the balloon does not have to be fully stretched out when it initially goes down the plug (see Ma, FIGS. 4 and 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE A TANKERSLEY whose telephone number is (571)270-7568.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLAKE A TANKERSLEY/Primary Examiner, Art Unit 3649